Judgment unanimously affirmed. Memorandum: An Arizona law enforcement official and an Oneida County, N.Y., Deputy Sheriff approached defendant on a public sidewalk in Tucson, Arizona, identified themselves, and indicated that they wished to question defendant about an incident that had occurred in New York. Defendant agreed to accompany the officers, and after waiving *1014his Miranda rights, he confessed to a murder and related crimes. Defendant’s contention that his oral and written statements were the product of an unlawful encounter and seizure is without merit. Prior to the encounter, the Oneida County Sheriffs Department investigation revealed that defendant was the last person seen with the victim prior to the homicide; that defendant’s parents and brother were awakened during the early morning hours the next day by the sound of running water; that the family later found a wash cloth and pair of defendant’s underpants, both with reddish stains on them; and that defendant disappeared that next day without telling his parents that he was leaving. The suppression court properly refused to suppress the oral and written confessions made by defendant because the police had probable cause to believe that defendant committed the homicide.
There is no merit to defendant’s contentions that the trial court erred in admitting as evidence defendant’s Miranda waiver form upon the ground that the People failed to provide notice of that statement pursuant to CPL 710.30 (1) (see, People v Grimes, 162 AD2d 1031, 1032, lv denied 76 NY2d 893) or that the sentence is harsh or excessive. (Appeal from Judgment of Oneida County Court, Murad, J. — Murder, 2nd Degree.) Present — Denman, P. J., Green, Balio, Boehm and Fallon, JJ.